TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00103-CR



                              Charlie Eugene Hariman, Appellant

                                                 v.

                                  The State of Texas, Appellee




           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 678168, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charlie Eugene Hariman seeks to appeal from a judgment of conviction for driving

while intoxicated. The trial court has certified that this is a plea bargain case and Hariman has no

right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: March 24, 2005

Do Not Publish
2